Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites a reference number “(108a)” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei, “TS23.501: Clarification for the default QoS flow, notification control and 5QI”. 
Regarding claim 1, 11 Huawei teaches a method for transmitting a plurality of packet messages in a wireless communication system, each packet message from the plurality of packet messages is associated with at least one application from a plurality of applications running in the wireless communication system, each of the at least one application is associated with an application requirement corresponding to a transmission time of the each packet message, the wireless communication system comprising a plurality of components including at least one controller, at least one network node and at least one interface, each of the plurality of components having a socket corresponding to an endpoint of each of the plurality of components, the method comprising: 
assigning, by the at least one controller and the at least one network node, a priority number to each of the plurality of packet messages based on requirement of each of the application associated with each of the packet messages (Fig. 5.7.1-1, Classify packets to SDFs for QoS flow marking; page 7, 1st paragraph, “in DL incoming data packets are classified based on SDF templates according to the SDF precedence”,  and page 5, Section 5.7.1, “SDF Classification and QoS related information (e.g. Session -AMBR) provided by the SMF to the UPF”, it’s noted that SDF stands for service data flow, thus data flow of a particular service is assigned corresponding QoS parameter at UPF); providing, by the at least one controller and the at least one network node, the priority number assigned to each of the plurality of packet messages, to the socket in the wireless communication system; and transmitting, by the at least one interface, the plurality of packet messages based on the priority number provided to the socket of each of the plurality of components in the wireless communication system (the priority levels mentioned above are used to transmit data packets), thereby providing a uniform method for priority assignment and transmission to the at least one interface in the wireless communication system (This limitation is mere intended result which doesn’t carry any patentable weight).

Regarding claim 2, 12, Huawei further teaches: providing a quality of service (QoS) bits in an information element (IE) of each packet message to assign, by a priority configuration unit and an E2 agent controller, the priority number to each of the plurality of packet messages (page 13, 2nd paragraph, “The QoS notification control”).

Regarding claim 3, 13, Huawei further teaches: providing the priority number to the socket of each of the plurality of components by mapping the priority number to at least one differentiated services code point value at the socket, wherein the differentiated services code point value is a packet header value defining a transmission priority of the plurality of packet messages at the socket (page 6, 7th paragraph: “The SMF provides the SDF template (i.e. the set of packet filters associated with the SDF received from the PCF) together with the SDF precedence, the QoS related information, and the corresponding packet marking information, i.e. the QFI, the DSCP value and optionally the Reflective QoS Indication to the UPF enabling classification, bandwidth enforcement and marking of User Plane traffic”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Rhim et al (US 2021/0120527). 
Regarding claim 6, 16, Huawei teaches all the limitations except that the at least one controller includes a non-real-time radio access network (RAN) controller (Non-RT-RIC) and a near real- time RAN controller (Near-RT-RIC), the at least one interface includes an Al interface between the Non-RT-RIC and the Near-RT-RIC, an E2 interface between the Near- RT-RIC and the at least one network node, wherein the at least one network node includes a radio access network (RAN), an E2 node, a base station, a distribution unit, a centralized unit, and a radio unit.  Rhim teaches that the at least one controller includes a non-real-time radio access network (RAN) controller (Non-RT-RIC) and a near real- time RAN controller (Near-RT-RIC), the at least one interface includes an Al interface between the Non-RT-RIC and the Near-RT-RIC, an E2 interface between the Near- RT-RIC and the at least one network node, wherein the at least one network node includes a radio access network (RAN), an E2 node, a base station, a distribution unit, a centralized unit, and a radio unit ([0061] and Fig. 1). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Rhim in the system disclosed by Huawei for the purpose of purpose of optimization of RAN element and resources and enable model training (see paragraph 0064 of Rhim).

Regarding claim 7, 17, Huawei in view of Rhim further teaches the wireless communication system is an open radio access network system, wherein the open radio access network system includes the Non-RT-RIC (Rhim, [0061], “non-real time RAN intelligent controller”), the Near-RT-RIC (Rhim, [0061], “a near-real-time radio access network (RAN) intelligent controller (RIC)”), the plurality of components, wherein the plurality of components is at least one of: disaggregated, reprogrammable and vendor independent ([0061], O-CU-CP and O-DU), wherein the Near-RT-RIC comprises vendor independent APIs (application programming interfaces).

Regarding claim 8, 18, Huawei in view of Rhim further teaches the packet message comprises at least one of an A1 interface message and an E2 interface message, wherein the Al interface message is exchanged between the Non-RT-RIC and the Near-RT-RIC (Rhim, Fig. 1, A1 connection between NRT-RIC and RIC, the messages exchanges between them are AI interface message, and the E2 interface message is exchanged between the Near-RT-RIC and the at least one network node (Rhim, Fig. 1, messages exchanged between RIC and O-CU-CP or O-DU).

Regarding claim 9, 19, Huawei in view of Rhim further teaches the packet message comprises at least one of an Al interface message and an E2 interface message, wherein the Al interface message is exchanged between the near real-time RAN controller and a non- real-time RAN controller (Rhim, Fig. 1, A1 connection between NRT-RIC and RIC, the messages exchanges between them are AI interface message), and the E2 interface message is exchanged between the near real-time RAN controller and the at least one network node (Rhim, Fig. 1, messages exchanged between RIC and O-CU-CP or O-DU), wherein both the Al interface message and the E2 interface message indicate at least one of E2 setup messages, reset messages, configuration update messages, service update messages, control messages, subscription messages, policy configuration messages, number messages, Al policy, machine learning (ML) management and enrichment information types of messages, and messages sent in response to the above messages (Rhim, [0064], messages through an E2 interface).



Allowable Subject Matter
Claims 4-5, 10, 14-15 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411